Citation Nr: 1612274	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  09-11 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran was on active duty from May 1967 to November 1978, and from November 1978 to June 1993.  

This appeal comes before the Board of Veterans' Appeals, hereinafter the Board, from a rating action of the Department of Veterans Affairs (VA), Regional Office (RO), in Winston-Salem, North Carolina.

The Board remanded the claim in June 2012.  In August 2014, the Board denied entitlement to service connection for sleep apnea.  The Veteran appealed to the United States Court of Veterans Appeals, hereinafter the Court.  In October 2015, the Court vacated the Board decision and remanded the appeal to the Board. 

The appeal is remanded to the agency of original jurisdiction (AOJ).  The Veteran will be notified by the AOJ of any additional action deemed necessary.   


REMAND

The Court vacated the August 2014 decision because the Board failed to consider whether sleep apnea constituted a diagnosed chronic multisymptom illness without a conclusive pathophysiology or etiology subject to presumptive service connection under 38 U.S.C.A. § 1117(a)(2)(B) (West 2014); 38 C.F.R. § 3.317(a)(2)(i)(B) (2015).   Additionally, the Court noted the Veteran's argument that the July 2012 examiner was not given language contained in VA Training Letter 10-01 (February 4, 2010) (Gulf War VA Medical Examinations).  

The Court's decision requires that the case be remanded to afford the Veteran a new examination to obtain additional opinions.

The appeal is therefore REMANDED to the AOJ for the following actions:

1.  Schedule the Veteran for a VA sleep disorder examination by a doctor.  The examiner must specifically annotate in the record that he/she has reviewed all of the medical evidence in the claims file.  

The AOJ must provide to the examiner a copy of VA Training Letter 10-01 (February 4, 2010) (Gulf War VA Medical Examinations), and the examiner must examine the Veteran in accordance with instructions given in that training letter.  

The examiner should provide an opinion as to whether the Veteran's current sleep disorder had its onset in military service; or is caused or aggravated by a disease or injury in active service.  The examiner should assume that sleep apnea is a current disability.

The examiner should provide an opinion as to whether the Veteran's sleep disorder is a diagnosed chronic multi-symptom illness without a conclusive pathophysiology and etiology.  In other words is there a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs; and has features such as fatigue, pain, disability, out of proportion to physical findings and inconsistent demonstration of laboratory abnormalities?

The examiner must provide reasons for all opinions.

The examiner should state whether the Veteran's reports of his history and symptoms, if accepted, would be sufficient to establish a link between current sleep disorders and service.  If sufficient, the examiner should state whether there is any medical reason to reject the Veteran's reports.  The absence of treatment records is not a sufficient reason to reject the Veteran's reports, unless the existence of treatment or records would be medically expected given the nature of the disability.

If the examiner is unable to provide an opinion without resort to speculation, the examiner should state whether the inability to provide the opinion is due to the limits of medical knowledge in general; the limits of the examiner's medical knowledge, or there is additional evidence, which if obtained, would permit the opinion to be provided.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.

The Veteran is advised that pursuant to 38 C.F.R. § 3.655 (2015), failure without good cause to report for the VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


